GUERNSEY, J„
dissenting:
The collision between the motor truck operated by the plaintiff and the railroad train operated by the defendant at a speed of at least seventy miles an hour, occurred at a grade crossing on Pleasant Street in the Village of Milford Center, Union County, Ohio. The plaintiff testified that he was “familiar with this crossing and used it a great deal”, and that he knew “that Pennsylvania trains ran through there at considerable speed” and that he knew it was “a crossing where you should watch before you crossed.” And he also testified that his sight and hearing were good, and that when he was about to go upon the track to cross over it, he did no more than to look.
Upon the facts in this case it was the duty of the plaintiff, at the place where he brought his truck to a stop with the front bumper six feet south of the south rail of the eastbound track of the defendant, to look and listen for approaching trains before proceeding onto the track. If he looked and listened, and the train approaching from the west with which his truck collided was within sight or hearing, he was negligent as a matter-of law in not observing the same and refraining from proceeding across the track until *125the train had passed over the same, and such negligence, as a matter of law constituted a directly contributory cause of his injuries which would preclude him from recovery. On the other hand, if the approaching train, at the time he looked and listened, was, at the place from which he looked, beyond his clear view which extended fourteen hundred and eighty feet in the direction from which it was approaching, and/or beyond his hearing, he was, in view of his admitted knowledge of the considerable speed at which trains were operated on said track and over said crossing and the dangerous character of the crossing, negligent as a matter of law in proceeding, onto and over the crossing at the slow rate of speed he proceeded which he testified was approximately one mile an hour, and such negligence, as a matter of law was a directly contributing cause of his injury precluding him from recovery.
The trial court therefore erred in overruling the motion of the defendant for the direction of a verdict in its favor and for this error the judgment should be reversed and final judgment entered in favor of the defendant at costs of plaintiff.